Citation Nr: 0943657	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for tear 
of the right medial meniscus with right mild anterior 
cruciate ligament (ACL) laxity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

In connection with this appeal, the Veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
in September 2009; a transcript of the hearing is associated 
with the claims file. 


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine is 
manifested by limited range of motion with radiating pain, 
numbness, stiffness, tenderness, and flare-ups, without 
objective evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable or unfavorable 
ankylosis of the thoracolumbar or entire spine; any 
associated neurological abnormalities; or incapacitating 
episodes having a total duration of at least 4 weeks in a 12 
month period.  

2.  Tear of the right medial meniscus with right mild ACL 
laxity is manifested by subjective complaints of pain, flare-
ups, occasional clicking and popping, tenderness, swelling, 
locking up, and giving out, and positive patella grind 
without objective evidence of severe recurrent subluxation or 
lateral instability, ankylosis, dislocated semilunar 
cartilage, removal of semilunar cartilage, impairment of the 
tibia or fibula, or genu recurvatum; the Veteran is in 
receipt of a separate 10 percent rating for right knee 
arthritis with painful, limited motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5242, General 
Rating Formula for Diseases and Injuries of the Spine; 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2009).

2.  The criteria for a rating in excess of 20 percent for 
tear of the right medial meniscus with right mild ACL laxity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, an April 
2006 letter, sent prior to the initial unfavorable AOJ 
decision issued in June 2006, and a July 2008 letter advised 
the Veteran of the evidence and information necessary to 
substantiate his increased rating claims as well as his and 
VA's respective responsibilities in obtaining such evidence 
and information.  Such letters also informed him of the 
evidence and information necessary to establish an effective 
date in accordance with Dingess/Hartman, supra.  

While the July 2008 letter was issued after the initial June 
2006 rating decision, the United States Court of Appeals for 
the Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the Veteran's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the Veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the July 2008 letter was issued, the 
Veteran's claim was readjudicated in the July 2009 
supplemental statement of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, VA and private treatment 
records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  Additionally, the Veteran was 
provided with VA examinations in May 2006 and August 2007 in 
order to adjudicate his pending claims.  Neither the Veteran 
nor his representative have argued that the examinations are 
inadequate for rating purposes or are deficient in any other 
manner.  In this regard, the Board observes that the Veteran 
testified at his September 2009 hearing that his disabilities 
were worse than when he was initially evaluated (emphasis in 
original), but did not indicate in which way such 
disabilities had increased in severity since he was most 
recently afforded a VA examination in August 2007.  In fact, 
VA treatment records dated through March 2009 are of record 
and do not suggest an increase in the severity of the 
Veteran's service-connected disabilities since his most 
recent VA examination.  Therefore, in the absence of medical 
or lay evidence demonstrating an increase in the Veteran's 
right knee or back disability, the Board finds that a remand 
for new VA examinations is not necessary. 

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Degenerative Joint Disease of the Lumbar Spine 

The Veteran's back disability is currently evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5242.  The Veteran contends that he is entitled to an 
increased rating because such disability is getting worse and 
he experiences constant, radiating pain.  Therefore, the 
Veteran argues that a rating in excess of 20 percent is 
warranted for his back disability. 

The Board initially notes that the Veteran filed his claim 
for an increased rating in February 2006.  While his claim 
was being processed, he was involved in a motor vehicle 
accident in July 2006 in which he reinjured his back.  As 
such, where it is not possible to separate the effects of the 
Veteran's service-connected back disorder from the residuals 
of his motor vehicle accident, the Board has attributed his 
symptoms to his service-connected back disability.  In this 
regard, the Board observes that the Court has held that, when 
it is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102, which requires that reasonable doubt on any 
issue be resolved in the Veteran's favor, clearly dictates 
that such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).

The Board also observes that the Veteran has been evaluated 
under Diagnostic Code 5242 relevant to degenerative arthritis 
of the spine; however, the medical evidence suggests that his 
back has disc involvement.  In this regard, private treatment 
records indicate that a July 2006 MRI revealed a broad-based 
disc at L5-S1 with bilateral foraminal compromise and 
impingement of the S1 nerve roots bilaterally.  Also, an 
August 2007 MRI revealed a broad-based herniated disc on the 
right side at L5-S1.  As such, the Board will considered the 
criteria relevant to rating intervertebral disc syndrome in 
addition to degenerative arthritis of the spine, i.e., the 
General Rating Formula for Disease and Injuries of the Spine 
and the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

Specifically, the relevant criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  Additionally, degenerative arthritis of 
the spine is rated under the General Rating Formula for 
Disease and Injuries of the Spine.

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating. 

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

The Board finds that the Veteran's back disability is 
manifested by limited range of motion with radiating pain, 
numbness, stiffness, tenderness, and flare-ups, without 
objective evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable or unfavorable 
ankylosis of the thoracolumbar or entire spine; any 
associated neurological abnormalities; or incapacitating 
episodes having a total duration of at least 4 weeks in a 12 
month period.  

Under the General Rating Formula, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 20 
percent.  In this regard, the evidence of record fails to 
demonstrate forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable or unfavorable ankylosis of the 
thoracolumbar or entire spine.  Specifically, the evidence 
shows that the Veteran has range of motion in his spine, 
albeit limited and with radiating pain, numbness, stiffness, 
tenderness, and flare-ups.    

In this regard, VA and private treatment records reflect 
complaints of chronic and radiating back pain.  Additionally, 
a January 2006 VA treatment record shows that the Veteran had 
tight lumbar paravertebral muscles to palpation.  At the May 
2006 VA examination, the Veteran complained of flare-ups and 
back pain.  Upon physical examination, he had tenderness to 
palpation on the L1 to L5.  Active and passive range of 
motion revealed forward flexion from zero to 80 degrees with 
pain from 70 to 80 degrees; extension from zero to 15 degrees 
with pain from 10 to 15 degrees; bilateral lateral rotation 
and flexion to 30 degrees with pain from 20 to 30 degrees.  
There was no decreased range of motion with repetitive 
testing.  The examiner noted that there was pain on 
examination of the Veteran's back and it was conceivable that 
such could further limit function, particularly with 
repetitive use, but it was not feasible to express such in 
terms of additional limits of motion as such could not be 
determined with any degree of medical certainty.  

Private treatment records reflect physical therapy for the 
Veteran's back injury as a result of his motor vehicle 
accident.  A September 2006 record reflects complaints of 
constant back pain with intermittent bilateral leg pain.  
There was generalized tenderness to palpation bilaterally 
over the lumbar region and the Veteran had pain with flexion 
and extension.  In October 2006, the Veteran could forward 
flex with his fingertips to the mid-calf level and he had 
full extension.  He complained of tenderness.  In November 
2006, the Veteran was noted to feel a lot better with 
excellent forward flexion and 30 degrees each of side to side 
bending.  His back extension was to 25 degrees and he did  
not seem to hurt.  In June 2007, VA treatment records show 
complaints of low back pain that radiated down the left leg 
for the prior two weeks.  Paraspinal musculoskeletal strain 
was greater on the left than the right.

An August 2007 VA examination reflects complaints of pain in 
the middle of the lumbar spine and along the paraspinal 
muscles.  The Veteran also indicated that he occasionally had 
pain that radiated down the posterior aspect of his right 
leg.  Upon physical examination, there was tenderness to 
palpation along the lumbar spine greatest near the sacrum 
along with his paraspinal muscles, greater on the left than 
the right.  On range of motion testing, he had active and 
passive flexion from zero to 45 degrees, extension to zero 
degrees, lateral rotation bilaterally from zero to 15 
degrees, and rotation bilaterally from zero to 30 degrees.  
The Veteran was resistant to any further passive range of 
motion secondary to pain.  He complained of pain with extreme 
ranges of motion of 40 to 45 degrees of flexion, extension 
past neutral, left lateral bending from 10 to 15 degrees, and 
bilateral lateral rotation from 25 to 30 degrees.  There was 
no obvious decrease in range of motion with repetition.  No 
muscle spasms were appreciated on examination.  The examiner 
noted that there was pain on examination of the Veteran's 
back and it was conceivable that such could further limit 
function, particularly with repetitive use, but it was not 
feasible to express such in terms of additional limits of 
motion as such could not be determined with any degree of 
medical certainty.  At the Veteran's September 2009 Board 
hearing, he testified that he experienced limited motion, 
radiating pain, stiffness, flare-ups, and numbness.

Based on the preceding evidence the Board finds that the 
Veteran experiences limitation of motion with radiating pain, 
numbness, stiffness, tenderness, and flare-ups as a result of 
his back disability.  However, as he does not have forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, even in contemplation of limitation of range of motion 
due to pain, or favorable or unfavorable ankylosis of the 
thoracolumbar or entire spine, he is not entitled to a rating 
in excess of 20 percent.  See DeLuca, supra.

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  As indicated previously, the Veteran's back 
disability has demonstrated disc involvement, as evidenced by 
the July 2006 and August 2007 MRIs.  Therefore, since 
diagnostic tests demonstrate disc involvement, the Board has 
considered whether such results in any associated objective 
neurological abnormalities that warrant separate ratings.  

In this regard, the Board notes that the Veteran complained 
of numbness and radiating pain at various times and, on 
occasion, had positive straight leg raising tests; however, 
such symptomatology is contemplated by the General Rating 
Formula.  Moreover, there is no objective medical evidence 
that the Veteran's subjective complaints of numbness or 
radiating pain are manifestations of lumbar radiculopathy. 

Specifically, a January 2006 VA treatment record reflects 
that the Veteran had no radicular symptoms.  Also, muscle 
bulk and tone were normal in the upper and lower extremities 
bilaterally.  General strength was noted to 5/5 proximally 
and distally in the upper and lower extremities bilaterally.  
Straight leg raising was negative.  The Veteran had normal 
sensation to pinprick, vibration, and light touch in the 
upper and lower extremities bilaterally.  Deep tendon 
reflexes were 2+ and symmetrical.  Pathological reflex was 
normal in the upper and lower extremities bilaterally.  The 
Veteran was noted to be neurologically intact.  At the May 
2006 VA examination, straight leg raising and Tinel's signs 
were negative.  The Veteran had 5/5 strength bilaterally and 
brisk capillary refill in the beds.  Compartments were soft.  
He had 2+ distal pulses and sensory examination was intact.

Private treatment records detailing the Veteran's physical 
therapy for his back injury resulting from the July 2006 
motor vehicle accident show that the Veteran had no bladder 
or bowel dysfunction.  Additionally, while it was noted that 
he had positive straight leg raising at 30 degrees with tight 
hamstrings bilaterally, he had no weakness or sensory loss in 
either leg.  His reflexes were symmetrical.  In October 2006, 
the Veteran had 5/5 strength in the lower extremities.  
Sensation was intact to light touch and pinprick.  Deep 
tendon reflexes were symmetrical at the ankle and knee.  
Straight leg raising, Babinski sign, popliteal compression 
test, femoral stretch test, Faber test, Gaenslen sigh, and 
Waddell testing were negative bilaterally.  Dorsalis pedis 
and posterior tibial pulses were palpable.   A June 2007 VA 
treatment record shows that straight leg raising was positive 
on the left.  

At the August 2007 VA examination, the Veteran had 5/5 motor 
strength bilaterally.  He also had normal sensation to light 
touch at L4 through S1 bilaterally.  Babinski and clonus were 
negative bilaterally.  Deep tendon reflexes at the knee and 
Achilles were 1+ symmetric bilaterally.  The Veteran had 
negative straight leg raising bilaterally.  The examiner 
noted that his hamstrings were tight on the right side.  The 
examiner indicated that he did not feel that the Veteran had 
true radicular symptoms on examination.  He indicated that 
the pain that the Veteran was having in the posterior aspect 
of his leg was more related to tightness in his hamstrings.  
In March 2009, the Veteran denied paresthesias and loss of 
sensation.  On physical examination, his deep tendon reflexes 
were 2+, motor was 5/5 and symmetrical, and sensation was 
intact.  At the Veteran's September 2009 Board hearing, he 
testified that he experienced occasional numbness in his 
extremities.  

Therefore, while the Veteran has complained of neurological 
symptoms in his bilateral lower extremities and has had, on 
occasion, positive straight leg raising tests bilaterally, 
the Board finds that the objective medical evidence of record 
fails to demonstrate that the Veteran's back disability 
results in any associated objective neurological 
abnormalities that warrant separate ratings.  In this regard, 
the Board emphasizes the August 2007 VA examiner's finding 
that the Veteran did not have true radicular symptoms on 
examination; rather, the pain that the Veteran was having in 
the posterior aspect of his leg was more related to tightness 
in his hamstrings.  

Based on the foregoing, the Board finds that the Veteran is 
not entitled to a rating in excess of 20 percent for his back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.

The Board has also considered whether the Veteran is entitled 
to a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  In this regard, the Board observes that, following 
the Veteran's July 2006 motor vehicle accident, he was out of 
work for a period of time for physical therapy for his back 
injury; however, as such is clearly due to residuals of his 
motor vehicle accident rather than his service-connected 
degenerative joint disease of the lumbar spine, the Board 
finds that such time period does not qualify as an 
incapacitating episode for purposes of evaluating the 
Veteran's service-connected back disability.  See Mittleider, 
supra.  The remainder of the evidence of record fails to 
reveal incapacitating episodes having a total duration of at 
least 4 weeks during a 12 month period so as to warrant a 
rating in excess of 20 percent under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  In this regard, the Board notes that, at the May 
2006 VA examination, the Veteran reported having 4 
incapacitating episodes requiring bed rest in the prior year.  
Additionally, at the August 2007 VA examination, he indicated 
that, in the past, he had been prescribed bed rest for one to 
two days by various physicians about a dozen times; however, 
he denied any incapacitating symptoms of the prior 12 months.  
While the evidence of record does not show 12 instances of 
physician prescribed bed rest, the Board finds that, even 
assuming such, the Veteran is not entitled to a rating in 
excess of 20 percent because, such incapacitating episodes, 
even if added together, do not result in incapacitating 
episodes having a total duration of at least 4 weeks in a 12 
month period.  As such, when considering the Veteran's back 
disability under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, he is not entitled 
to a rating in excess of 20 percent.

Tear of the Right Medial Meniscus with Right Mild ACL Laxity 

The Veteran's tear of the right medial meniscus with right 
mild ACL laxity is currently evaluated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The Veteran contends that he is entitled to an 
increased rating because such disability is getting worse and 
he experiences constant pain.  Therefore, the Veteran argues 
that a rating in excess of 20 percent is warranted for his 
right knee disability. 

As will be discussed in detail below, the Board finds that 
the Veteran's tear of the right medial meniscus with right 
mild ACL laxity is manifested by subjective complaints of 
pain, flare-ups, occasional clicking and popping, tenderness, 
swelling, locking up, and giving out, and positive patella 
grind without objective evidence of severe recurrent 
subluxation or lateral instability, ankylosis, dislocated 
semilunar cartilage, removal of semilunar cartilage, 
impairment of the tibia or fibula, or genu recurvatum.  
Additionally, the Board observes that the Veteran is in 
receipt of a separate 10 percent rating for right knee 
arthritis with painful, limited motion.

The Veteran's tear of the right medial meniscus with right 
mild ACL laxity is evaluated under Diagnostic Code 5257, 
which provides for the assignment of a 20 percent rating when 
there is moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation for severe recurrent 
subluxation or lateral instability.

After a review of the evidence of record, the Board finds 
that, while such reflects subjective complaints of locking up 
and giving way as well as the use of a knee brace, the 
objective evidence shows that the Veteran's right knee is 
stable.  As such, he is not entitled to a rating in excess of 
20 percent for his right knee disability as such does not 
more nearly approximate severe recurrent subluxation or 
lateral instability.

In this regard, the Board observes that medical records 
reflect that the Veteran has arthralgia of the knee and a 
sprain of the medial collateral ligament, but are negative 
for complaints or treatment for his right knee disability.  
At the Veteran's May 2006 VA examination, he indicated that 
he occasionally wore a brace on his right knee and 
experienced some swelling and pain.  He also reported 
experiencing flare-ups and occasional clicking and popping.  
Upon physical examination, the Veteran had crepitation of the 
kneecap on range of motion.  He had positive patella grind 
with tenderness to palpation on the medial patella facets.  
He also had medial joint line tenderness.  No laxity was 
appreciated on varus and valgus stress.  There was no 
instability on Lachman or Jar testing.  Additionally, at the 
August 2007 VA examination, the Veteran reported pain, 
swelling, and stiffness, but denied any locking, catching, or 
instability symptoms.  He also denied any episodes of 
dislocation.  The Veteran reported wearing a knee brace 
approximately once a month.  Upon physical examination, there 
was no effusion or erythema.  There was tenderness to 
palpation about the medial joint line and along the superior 
pole of the patella.  Ligaments appeared to be stable with 
varus and valgus stress at zero and 30 degrees.  Lachman's 
and anterior and posterior drawer signs were negative.  He 
had positive patella grind.  At the Veteran's September 2009 
Board hearing, he testified that he experienced pain, 
swelling, locking up, and giving out. 

Therefore, the Board finds that the evidence demonstrates 
that the Veteran's right knee is stable on objective 
examination.  As such, in the absence of evidence of severe 
recurrent subluxation or lateral instability, the Veteran is 
not entitled to a rating in excess of 20 percent for his 
right knee disability under Diagnostic Code 5257.

The Board notes that VA's General Counsel has stated that 
when a knee disorder is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 and a Veteran also has limitation of 
knee motion which at least meets the criteria for a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  
However, General Counsel stated that if a Veteran does not 
meet the criteria for a noncompensable rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), 
published at 62 Fed. Reg. 63,604 (1997).  If a rating is 
assigned under the provisions for other knee impairment (38 
C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may 
be assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (1998).

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to 5 degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  

The Board notes that the Veteran is already in receipt of a 
separate 10 percent rating in contemplation of traumatic 
arthritis of the right knee manifested by arthritis with 
painful, limited motion.  In this regard, the Board observes 
that the May 2006 VA examination report reflects range of 
motion from 5 to 110 degrees with pain from 5 to 10 degrees 
to 90 to 110 degrees.  Additionally, at the August 2007 VA 
examination, the Veteran had active range of motion from -5 
to 75 degrees and passive range of motion from -5 to 90 
degrees, with pain at 75 degrees.  However, even in 
contemplation of pain on motion under DeLuca, supra, the 
Veteran's right knee disability fails to demonstrate 
limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees, so as to warrant a separate, 
compensable rating under either Diagnostic Code 5260 or 5261.  
Therefore, VAOPGCPREC 9-04 is also inapplicable.  

Additionally, as the evidence of record fails to demonstrate 
ankylosis, dislocated semilunar cartilage, removal of 
semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum, the Veteran is not entitled to an increased 
or separate rating under Diagnostic Codes 5256, 5258, 5259, 
5262, or 5263, respectively. 

Other Considerations

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
back and right knee disabilities; however, the Board finds 
that his symptomatology has been stable throughout the appeal 
period.  Therefore, assigning staged ratings for such 
disabilities is not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU was not expressly raised by the 
Veteran or reasonably raised by the record.  In this regard, 
while the Veteran has testified that he misses work due to 
his service-connected disabilities and that such interfere 
with his ability to do his job, he is currently employed as 
an investigator for the Sheriff's Department.  Therefore, the 
Board finds that the Veteran's back and right knee 
disabilities do not render him unemployable.

Moreover, insofar as the Veteran's back and right knee 
disabilities interfere with his employability, the Board 
finds that such is contemplated by his assigned evaluations 
under the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  In addition, the Board observes that the Veteran does 
not meet the threshold schedular criteria for TDIU.  
Therefore, as the Board has determined that a claim for TDIU 
has not been raised by the Veteran or the evidence of record, 
higher ratings for the Veteran's back and right knee 
disabilities may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected back and 
right knee disabilities with the established criteria found 
in the rating schedule.  As discussed in detail previously, 
the Veteran's back and right knee symptomatology is fully 
addressed by the rating criteria under which such 
disabilities are rated.  There are no additional symptoms of 
his back and right knee disabilities that are not addressed 
by the rating schedule.  Therefore, the Board finds that 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology for his service-connected 
disabilities.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  Moreover, to the extent that the Veteran's back and 
right knee disabilities may interfere with his employability, 
such interference is addressed by the schedular rating 
criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Therefore, the Board finds that there are no attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).   









	(CONTINUED ON NEXT PAGE)


The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claims for increased 
ratings for his back and right knee disabilities.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal and his increased rating claims must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 20 percent for degenerative joint 
disease of the lumbar spine is denied.

A rating in excess of 20 percent for tear of the right medial 
meniscus with right mild ACL laxity is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


